     Case 2:20-cv-09625-GW-MRW Document 17 Filed 12/28/20 Page 1 of 2 Page ID #:64
                                                                                JS-6

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Phillip Walker,                               Case No.: 2:20-cv-09625-GW-MRW
13                 Plaintiff,                       Hon. George H. Wu
14        v.
15                                                  [PROPOSED] ORDER FOR DISMISSAL
      Russ Redondo, LTD., a                         WITH PREJUDICE
      California limited Partnership; and Does 1-
16    10,
17                                                  Action Filed: October 20, 2020
                   Defendants.                      Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                              1
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-09625-GW-MRW Document 17 Filed 12/28/20 Page 2 of 2 Page ID #:65



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Phillip Walker’s (“Plaintiff”) action against Defendant Russ Redondo,
 5    LTD (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
 6    own fees and costs.
 7

 8

 9

10

11
      Dated: December 28, 2020
12                                                      Hon. George H. Wu
                                                        United States District Judge
13                                                      Central District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
